Order entered April 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01312-CV

                                  CHAN PAK, Appellant

                                             V.

                         AD VILLARAI, LLC, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06030

                                         ORDER
        We GRANT the parties’ agreed motion for an extension of time to file appellant’s and

cross-appellants’ briefs. The parties shall file their respective briefs by MONDAY, MAY 11,

2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE